Citation Nr: 0321157	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for squamous intra-
epithelial lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The RO, in pertinent part, denied entitlement to service 
connection for squamous intra-epithelial lesions.

In June 2003, the Board remanded the case to the RO for 
issuance of a letter notifying the appellant of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VAB AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The letter provided by the RO in June 2003 does not comply 
with notification of the VCAA, etc.  Therefore, VBA AMC 
should send such a letter.

Under the Veterans Claims Assistance Act of 2000 (VCAA), a 
veteran is entitled to a complete VA medical examination that 
includes an opinion as to whether there is a nexus between 
the claimed disorder and service based on all possible 
evidence.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board points out that the veteran has not been afforded a 
VA examination.  It is also noted that the medical records 
currently associated with the file do not include the 
necessary medical opinions to make a decision on the issue of 
service connection.  For instance, the claims file includes a 
September 2000 statement from the veteran's VA physician.  
The physician reported that the veteran attributes her 
difficulties to the loop electrosurgical excision procedure 
performed during her active period of service.  

The physician associated the veteran's pelvic pain with the 
disease process that necessitated the procedure.  The 
physician also commented that she did not have any records to 
review regarding pathology, and referred the veteran to 
another physician for an evaluation.  The examination was 
conducted in December 2000.  In December 2000, the VA 
physician diagnosed dyspareunia and profuse vaginal 
discharge, history of cervical dysplasia, and marital stress 
and depression.  However, an opinion regarding any 
relationship to the veteran's service was not offered.  

The evidence of record is insufficient to decide the issue of 
service connection with any certainty.  Since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that she has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time period 
unless the appellant indicates that she 
has no additional evidence to submit or 
waives the one-year response period.  The 
VBA AMC should then conduct any necessary 
development brought about by the 
appellant's response.


3.  The VBA AMC should arrange for a VA 
gynecological examination of the veteran 
to ascertain the current nature, extent 
of severity, and etiology of her squamous 
intra-epithelial lesions.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must be requested to express 
an opinion as to whether squamous intra-
epithelial lesions are the result of 
active service, or if pre-existing 
service, were aggravated thereby.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the above requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when fails 
to ensure compliance, and further remand 
will b mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended as 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for squamous intra-
epithelial lesions.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC; however, the 
veteran is again notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


